                           IN THEUNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION
                                   No. 4:15-CR-00018-BR

    UNITED STATES OF AMERICA                                      )
                                                                  )
                                                                  )
                                                                  )
            v.                                                    )   ORDER
                                                                  )
    LORNE HOWARD                                                  )
                                                                  )

         This matter is before the court on defendant’s motion for compassionate release. (DE #

92.)

         In 2015, defendant, along with a co-defendant, was charged with (1) possession of

equipment with intent to manufacture methamphetamine and aiding and abetting the same and

(2) possession with intent to distribute methamphetamine and aiding and abetting the same. In

2016, pursuant to a plea agreement, defendant pled guilty to the distribution charge. The court

sentenced defendant to 70 months imprisonment and three years supervised release. Also, the

court ordered defendant to pay a special assessment and $6,000 restitution. The other charge

was dismissed. Defendant has been incarcerated approximately three years. He is currently

incarcerated at FCI Edgefield and is scheduled for release in September 2021.

         On 8 October 2019, defendant filed the instant motion and seeks compassionate release

based on “serious medical conditions.” (Id. at 1-2.) Specifically, defendant requests that his

sentence of imprisonment be reduced to time served and that he be released to live at his sister’s

home to begin his term of supervised release. 1 (Id. at 6; Supp. Reply, DE # 104, at 1.) The



1
  At the evidentiary hearing, defendant testified that upon release, he planned to live at his mother’s home, where his
sister would “check in” and a caregiver would be there at night.
government opposes defendant’s motion. (Resp., DE # 94.) The court held an evidentiary

hearing on the motion on 11 December 2019. At the hearing, defendant testified via

videoconference technology from FCI Edgefield.

       Defendant is 51 years old, is nearly six feet tall, and weighs 350 pounds. While

incarcerated, defendant’s weight has fluctuated; at one point, he weighed 240 pounds. In the

past year, he has been hospitalized locally four times, for a total of 11 weeks.

       In 2006, defendant was diagnosed with diabetes. His blood is drawn weekly to check

the glucose level. Defendant is treated with approximately 100 units of insulin per day. He has

neuropathy, swelling, and ulcers in his legs. Fluid drains from his legs constantly, which require

bandages. Defendant is in constant pain.

       Defendant has also been diagnosed with chronic obstructive pulmonary disease. He

experiences shortness of breath when walking more than 30 feet and is required to stop and rest.

Defendant does not use a cane or walker.

       Defendant has undergone vein closure surgery in his right leg, and he needs additional

surgeries. He has Stage 3 kidney disease, a history of pneumonia, high blood pressure, constant

swelling of his stomach, and a diaphragmatic hernia. He needs surgery for the hernia, but that

surgery cannot be done until he has additional surgeries on his legs. Doctors have told

defendant there is a 50% mortality rate if his hernia is not surgically corrected.

       Defendant cannot sleep lying down and frequently wakes during the night due to

coughing. He requires assistance putting on and tying his shoes as well as bandaging his legs.

He can shower, use the toilet, eat, take medication, and walk unassisted. However, while

incarcerated, he has fallen as he was getting off the toilet and from his bed in the middle of the


                                                  2
night.

         Defendant is concerned that he will not survive until his anticipated release date.

Through counsel, he submitted a request for compassionate release to the Bureau of Prisons

(“BOP”).

         At the hearing, the government submitted two exhibits. Exhibit 1 consists of copies of

four documents. The first document is a 28 August 2019 letter from defendant’s counsel to the

Warden of FCI Edgefield, the body of which reads:

                 I don’t know if Lorne Howard, one of your guests now at the Edgefield
         County Hospital, has made a request for compassionate release or not. In case he
         has not done so, please accept this letter as a formal request for consideration of
         compassionate release under the First Step Act, made for Lorne Howard by me as
         his counsel.
                 Many thanks.

The second document is defendant’s Inmate Profile, 2 which appears to have been enclosed with

counsel’s letter. That document, created by the BOP, contains information about defendant,

including his name, date of birth, projected release date, offense of conviction, security

classification, medical hold, and release to a local hospital. The third document is the front of

the post-marked envelope which appears to have contained that letter and enclosure. The fourth

and final document is the Acting Warden’s 1 October 2019 letter responding to counsel’s letter

and stating in relevant part, “Unfortunately, your letter did not provide a detailed description for

the purpose of Compassionate Release for Howard. If you provide a reasoning for the request,

it then can be forwarded to the Case Management Coordinator for review according to Program

Statement 5050.50 Compassionate Release/Reduction in Sentence.”



2
  “An ‘inmate profile’ is the capsulized version of the inmate’s central file, which contains all pertinent historical
information about the inmate.” Castaneda v. Henman, 914 F.2d 981, 982 n.2 (7th Cir. 1990).
                                                            3
       Exhibit 2 is the declaration of a BOP Senior Attorney certifying and authenticating the

attached records as business records and as a portion of defendant’s official BOP medical

records. Those medical records largely confirm defendant’s medical history testimony. They

also evidence that defendant has been, and is currently, treated with numerous prescription

medications, has dental issues, is obese, and has been advised by a cardiologist to go on a diet.

       After the hearing, on 17 December 2019, defendant filed a fifth supplemental reply. It

represents that defendant “was advised today that he will be returning to the outside [local]

hospital . . . due to an excessive buildup of fluid in his abdomen and extremities.” (DE # 104, at

1.)

       The First Step Act of 2018 amended, among other things, 18 U.S.C. § 3582(c)(1)(A) to

permit a defendant to move for a sentence reduction. The statute provides in relevant part:

       The court may not modify a term of imprisonment once it has been imposed except
       that—
           (1) in any case—
                   (A) the court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the defendant has
               fully exhausted all administrative rights to appeal a failure of the
               [BOP] to bring a motion on the defendant’s behalf or the lapse
               of 30 days from the receipt of such a request by the warden of
               the defendant’s facility, whichever is earlier, may reduce the
               term of imprisonment . . . , after considering the factors set forth
               in section 3553(a) to the extent that they are applicable, if it finds
               that—
                       (i) extraordinary and compelling reasons warrant
                   such a reduction; or
                       (ii) the defendant is at least 70 years of age, has
                   served at least 30 years in prison . . .;
           and that such a reduction is consistent with applicable policy statements
           issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

       The parties agree that defendant seeks relief based on “extraordinary and compelling

                                                 4
reasons” under § 3582(c)(1)(A)(i). (See Resp., DE # 94, at 3; Reply, DE # 96, at 1 & n.1.)

They also agree that BOP Program Statement 5050.50, “Compassionate Release/Reduction in

Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g),” (“BOP PS

5050.50”) and United States Sentencing Guideline § 1B1.13, “Reduction in Term of

Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy Statement),” and its commentary guide

the court’s consideration of the instant motion. (See Mot., DE # 92, at 4; Resp., DE # 94, at 3-4,

5, 6.)

         Before considering the merits of the motion, the court must determine whether defendant

has fully exhausted his administrative appeal rights or if there has been a lapse of 30 days since

the Warden received defendant’s request. See § 3582(c)(1)(A). At the hearing, the

government argued defendant had not satisfied the exhaustion requirement because his request to

the Warden failed to state the specific grounds justifying compassionate release. To initiate a

request that the BOP, on a defendant’s behalf, bring a motion for compassionate relief based on

extraordinary or compelling circumstances, the defendant (or someone on his behalf) must

submit a written request to the Warden. BOP PS 5050.50, at 3 (eff. Jan. 17, 2019); see also 28

C.F.R. § 571.61.

         The inmate’s request shall at a minimum contain the following information:

         (1) The extraordinary or compelling circumstances that the inmate believes warrant
         consideration.
         (2) Proposed release plans, including where the inmate will reside, how the inmate
         will support himself/herself, and, if the basis for the request involves the inmate's
         health, information on where the inmate will receive medical treatment, and how
         the inmate will pay for such treatment.

BOP PS 5050.50, at 3 (quoting 28 C.F.R. § 571.61(a)).

         The 28 August 2019 letter from defendant’s counsel to the Warden does not contain any

                                                  5
information about the basis for defendant’s request or about defendant’s proposed release plan.

Further, such information is not evident from defendant’s Inmate Profile enclosed with the letter.

At the hearing, defendant did not submit any evidence or argument that he responded to the

Warden’s letter requesting reasoning for defendant’s request. Instead, defense counsel argued

the August letter satisfies the exhaustion requirement because he used a “form” letter deemed

satisfactory in other cases. Defense counsel gave no explanation for why he did not submit

additional information to the Warden as requested. He filed the instant motion within one week

of the Warden’s letter.

          In short, defendant did not provide enough information for the BOP to evaluate and make

a decision on his request. As such, the court concludes defendant has not fully exhausted his

administrative appeal rights or triggered the 30-day lapse period. Even assuming defendant has

satisfied the exhaustion/lapse period requirement of § 3582(c)(1)(A), his motion fails on the

merits.

          A "debilitated medical condition" is a medical circumstance which may warrant a

reduction in sentence. See BP PS 5050.50, at 5. The BOP considers inmates having such a

condition as those “who have an incurable, progressive illness or who have suffered a

debilitating injury from which they will not recover.” Id. The BOP considers significant

whether

          the inmate is:
         Completely disabled, meaning the inmate cannot carry on any self-care and is
          totally confined to a bed or chair; or
         Capable of only limited self-care and is confined to a bed or chair more than 50%
          of waking hours.

Id.


                                                 6
        Similarly, the relevant sentencing guideline policy statement and its commentary suggest

that a defendant’s medical condition can qualify as an extraordinary and compelling reason to

warrant a sentence reduction under § 3582(c)(1)(A)(i). A sentence reduction is appropriate

where

        (i)     The defendant is suffering from a terminal illness (i.e., a serious and
                advanced illness with an end of life trajectory). A specific prognosis of life
                expectancy (i.e., a probability of death within a specific time period) is not
                required. Examples include metastatic solid-tumor cancer, amyotrophic
                lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
        (ii) The defendant is—
                (I)      suffering from a serious physical or medical condition,
                (II)     suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of the
                aging process,
                that substantially diminishes the ability of the defendant to provide
                self-care within the environment of a correctional facility and from
                which he or she is not expected to recover.

U.S.S.G. § 1B.13, cmt. n.1(A).

        At the hearing, defense counsel acknowledged defendant is not terminally ill. Rather, he

argued defendant’s health has worsened since incarceration, and defendant is now in a debilitated

medical condition. Based on defendant’s testimony and the medical records submitted,

defendant clearly has some significant medical conditions for which the BOP has treated him

both inside and outside of the prison setting. However, under the circumstances here, those

medical conditions alone are not enough. The effect those conditions have had on defendant’s

ability to care for himself is minimal. Defendant takes care of the major tasks of daily living

unassisted. He is not confined to a bed or chair for any portion of waking hours. Therefore, the

court concludes his medical conditions do not constitute extraordinary and compelling reasons to

warrant a reduction in his term of imprisonment.


                                                  7
Defendant’s motion is DENIED.

This 20 December 2019.




                          __________________________________
                                      W. Earl Britt
                                      Senior U.S. District Judge




                                   8
